ORDER DISMISSING APPEAL
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW having been filed BY Alwin Dubois, a minor indi-an child, by and through his counsel, Mary L. Zemyan, Esq. of Wolf Point, MT from an Order to Transfer Proceedings to Adult Court, issued by The Honorable John D. Christian, on November 13, 1998, and good cause appearing therefore, the said Petition is hereby dismissed for the following reason:
1. Since the time of the initial filing of the Petition for Review, appellant has reached the age of majority and the matter is thus rendered moot.
2. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition for Review/Notice of Appeal, are herewith restored and shall *161be given full force and effect without further delay.